DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 6 and 7 contain enlarged, partial views on the same page, attached to the main figure, without being labeled as separate views. See CFR 1.84(h).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (U.S. 9,437,964).
With respect to claim 1, Hwang discloses a system configured to secure a connection between a component (6, Fig. 3) and at least one wire (12, Fig. 3) within a computer, the system comprising: a retainer (2, Fig. 3) configured to move between a first position (as in Fig. 1) and a second position (as in Fig. 3), the retainer in the first position is configured to secure a connection between at least one connector (62, Fig. 3) of the component and the at least one wire within the computer, and the retainer in the second position is configured to permit release of the connection between the at least one connector of the component and the at least one wire within the computer.
With respect to claim 2, Hwang discloses the system of claim 1, wherein the retainer is configured to translate toward and away from the component, generally parallel to a plane of the component, to move between the first position and the second position. See the position in Fig. 3 versus in Fig. 1; also see the indication arrows in Fig. 7 indicating the lateral movement of the retainer in a direction parallel to the plane of the component. 

With respect to claim 19, Hwang discloses the system of claim 1, wherein the at least one wire is an antenna for wireless communications. See col. 1, lines 13-19.
With respect to claim 20, Hwang discloses the system of claim 1, wherein the at least one connector releasably connects to the at least one wire based on an interference fit. See the wire connectors (11, Fig. 7) fit onto the component connectors (62, Figs. 2-3).
Claims 1, 6, 7, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (U.S. 9,414,505).
With respect to claim 1, Hung discloses a system configured to secure a connection between a component (40, Fig. 2) and at least one wire (92/94, Fig. 2) within a computer, the system comprising: a retainer (80, Fig. 2) configured to move between a first position (as in Fig. 5) and a second position (this is seen as an un-mounted position, such as in Fig. 2), the retainer in the first position is configured to secure a connection between at least one connector (462/464, Fig. 2) of the component and the at least one wire within the computer, and the retainer in the second position is configured to permit release of the connection between the at least one connector of the component and the at least one wire within the computer (this is seen as an un-mounted position, such as in Fig. 2).

With respect to claim 7, Hung discloses the system of clam 6, wherein the retainer cooperates with at least one of the support, the frame, or the component to lock in the first position. See Figs. 5-6.
With respect to claim 10, Hung discloses the system of claim 7, wherein the retainer includes a recess (852, Figs. 3-4 and 7) configured to accept a portion (64, Figs. 2 and 6-7) of the support. Also see col. 3, lines 36-40.
With respect to claim 11, Hung discloses the system of claim 10, wherein the portion of the support is configured to fit in the recess (see Figs. 6-7 col. 3, lines 36-40) and to form an interference fit to lock the retainer in the first position. See how the portion of the support member (64) forms an interference fit with securing hole (852), when this portion of the support is interfaced with the bottom support member (70), thus securing the retainer (80) in the first position.
With respect to claim 17, Hung discloses the system of claim 1, further comprising: a frame (22, Fig. 2) configured to hold the component within the computer; and at least one post (70, Figs. 2 and 6) upon which the component sits when the component is held by the frame (see Fig. 6); and at least one screw (60, Figs. 2 and 6) .
Claims 1, 4-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. 2021/0059067).
With respect to claim 1, Chang discloses a system configured to secure a connection between component (400, Fig. 4B) and the at least one wire (410, Fig. 4B) within the computer (see paragraph [0047]), the system comprising: a retainer (200, Fig. 4A) configured to move between a first position (as in Fig. 4B) and a second position (this is seen as any position that is open, or unconnected, such as in Fig. 4A), the retainer in the first position is configured to secure a connection between at least one connector (see the connection made at the end of 410 in Fig. 4A) of the component and the at least one wire within the computer, and the retainer in the second position is configured to permit release of the connection between the at least one connector of the component and the at least one wire within the computer (See Fig. 5A versus Fig. 5B).
	With respect to claim 4, Chang discloses the system of claim 1, wherein the retainer is configured to rotate between the first position and the second position. See Fig. 4A versus Fig. 4B and Fig. 5A versus Fig. 5B.
With respect to claim 5, Chang discloses the system of claim 4, wherein the first position includes the retainer in a horizontal position, parallel to a plane of the component (see Fig. 5B), and the second position includes the retainer in a vertical position, perpendicular to the plane of the component. It is asserted that during the process of moving the retainer from the first position to the second position, the second position would include the retainer being halfway open, such that it is in a vertical position, perpendicular to the plane of the component. See the position illustrated by the dashed lines, below.
[AltContent: textbox (Perpendicular)][AltContent: textbox (Parallel)][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arc]
    PNG
    media_image1.png
    117
    102
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    232
    302
    media_image2.png
    Greyscale

Annotated Fig. 5A of Chang

With respect to claim 6, Chang discloses the system of claim 1, further comprising: a frame (430, Fig. 5A) configured to hold the component within the computer; and a support (250, Figs. 3A and 5A) coupled to the frame and configured to hold the retainer such that the retainer can move between the first position and the second position. See Figs. 5A and 5B. The support is connected to the retainer and mounted on the frame in a way that allows the retainer to rotate between the first and second positions. 
With respect to claim 7, Chang discloses the system of clam 6, wherein the retainer cooperates with at least one of the support, the frame, or the component to lock in the first position. See Fig. 5B.
With respect to claim 8, Chang discloses the system of claim 7, wherein the retainer and the support include a detent (230, Figs. 3A and 5A) and a corresponding 
With respect to claim 9, Chang discloses the system of claim 8, wherein the retainer includes the detent and the support includes the recess. See Figs. 3A and 3B.
With respect to claim 16, Chang discloses the system of claim 6, wherein the support includes a recess configured so that the support surrounds the at least one wire on three sides with the at least one wire within the recess. See Figs. 4A-4B of Chang as well as the illustration, below.
[AltContent: oval][AltContent: textbox (Side view of the recess through which the wires pass)][AltContent: arrow]
    PNG
    media_image3.png
    211
    212
    media_image3.png
    Greyscale

Annotated Fig. 5B of Chang


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (U.S. 9,414,505) in view of Yang et al. (U.S. 2010/0033942).
With respect to claim 18, Hung fails to disclose that the at least one post is at least two posts, and the at least one screw is at least two screws, with each screw of the at least two screws being configured to interface with a separate post of the at least two posts through the retainer so as to releasably couple the retainer to the component.
Yang, on the other hand, is an example within the art that teaches a computer component (24, Figs. 5-6) mounted on a frame (20, Figs. 5-6), two posts (10, Figs. 5-6) upon which the component sits, and two screws (28, Figs. 5-6), with each screw being configured to interface with a separate post of the two posts.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the system of Hung, with the teachings of Yang, so that the component is supported by two posts, with two screws being configured to interface with a separate post of the at least two posts through the retainer so as to releasably couple the retainer to the component, so as to ensure a more robust mount for the component as well as the retainer. 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Per claim 12, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the retainer including a first section configured to cooperate with the support so that the retainer moves up and down between the first position and the second position as the retainer slides between the first position and the second position.  
Per claim 15, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the retainer including two slots, the support includes two pegs, and the two pegs are configured to cooperate with the two slots to guide the retainer relative to the support between the first position and the second position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose structure for mounting components on a frame or PCB of a computer and/or structures for securing wires on a PCB with a mounted component.
Huber US 2021/0013578 also teaches a retainer for securing an electrical connection between wires and components mounted on a PCB.
Lin US 10,264,694 teaches a retainer configured to move between a first position and a second position, the retainer in the first position is configured to secure a stacked expansion card in place. The retainer of Lin is first rotated, and secured, into its 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833